DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Allowable Subject Matter
Claims 1 through 16 and 21 through 24 are allowed.
The following is an examiner’s statement of reasons for allowance:  
  The prior art does not teach: 
A manufacturing method of a semiconductor package, comprising: disposing semiconductor chips on a carrier, the plurality of package units are arranged so as to balance the number of scribe line regions extending across opposite halves of the reconstructed wafer in a first direction with respect to the number of scribe line regions extending across opposite halves of the reconstructed wafer in a second direction perpendicular to the first direction, and the plurality of package units are disposed alternately oriented along the first direction and the second direction in intersecting columns and rows. 
 A manufacturing method of a semiconductor package, comprising: forming a reconstructed wafer comprising plural package units, wherein a first portion of the package units is oriented along a first direction and a second portion of the package units is oriented along a second direction perpendicular to the first direction, and a line of the package units oriented along the first direction is disposed in between lines of package units oriented along the second direction.
 A manufacturing method of a semiconductor package, comprising: forming a reconstructed wafer comprising package units: the reconstructed wafer is divided in quadrants by a pair of central intersecting scribe lines passing a center of the reconstructed wafer, the package units are all oriented along a same direction within each of the quadrants, and the package units of adjacent two of the quadrants are oriented along different directions, each of the package units within a first quadrant comprises longer edges elongated along the Y-direction scribe lines and shorter edges extended along the X-direction scribe lines, and each of the package units within a second quadrant adjacent to the first quadrant comprises longer edges elongated along the X-direction scribe lines and shorter edges extended along the Y-direction scribe lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817          

/BRADLEY SMITH/Primary Examiner, Art Unit 2817